Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T202) Offering Period: March 29, 2013 – April 24, 2013 4 Year Digital-Plus Barrier Notes Linked to the S&P 500 ® Index and the Russell 2000 ® Index Return Profile • 4-year Digital-Plus Barrier Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If the Final Level of the Lowest Performing Underlying is equal to or greater than its Initial Level, the investor will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped percentage change from the Initial Level to the Final Level of the Lowest Performing Underlying. • If a Knock-In Event has occurred, the investor will be exposed to the depreciation of the Lowest Performing Underlying and the amount at maturity that the investor will be entitled to receive will be less than the principal amount of the securities held and may be zero. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch. Trade Date: Expected to be April 25, 2013. Settlement Date: Expected to be April 30, 2013. Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Fixed Payment Percentage: Expected to be between 30.00 and 35.00% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, if (a) the Final Level of such Underlying is equal to or greater than its Initial Level, then the greater of (i) the Fixed Payment Percentage and (ii) [(Final Level – Initial Level)/Initial Level] of such Underlying, or (b) the Final Level of such Underlying is less than its Initial Level and (i) a Knock-In Event occurs, then: [(Final Level – Initial Level)/Initial Level] of such Underlying; or (ii) a Knock-In Event does not occur, then: zero. Knock-In Level: For each Underlying, expected to be approximately 70% of the Initial Level of such Underlying (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the Final Level of either Underlying is less than or equal to its Knock-In Level. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: April 26, 2017 Maturity Date: May 1, 2017 CUSIP: 22546T4W8 Benefits • If the Lowest Performing Underlying appreciates, offers the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Lowest Performing Underlying. • Reduced downside risk due to a 30% contingent buffer. Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities 50% 50% $1500 40% 40% $1400 30% 32.50% $1325 20% 32.50% $1325 10% 32.50% $1325 0% 32.50% $1325 -10% 0.00% $1000 -20% 0.00% $1000 -30% -30% $700 -40% -40% $600 -50% -50% $500 Assumes a Fixed Payment Percentage of 32.50% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level of the Lowest Performing Underlying and the occurrence of a Knock-In Event. • The Redemption Amount will be based on the Underlying Return of the Lowest Performing
